t c memo united_states tax_court don mahoney petitioner v commissioner of internal revenue respondent docket no 15324-05l filed date william d hartsock for petitioner karen nicholson sommers for respondent memorandum opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his unpaid and income unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure tax_liabilities the sole issue for decision is whether respondent may proceed with collection of the above-mentioned unpaid income_tax liabilities background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in california petitioner’s chapter bankruptcy case on date petitioner and his wife filed a petition under chapter of the bankruptcy code in the u s bankruptcy court for the southern district of california bankruptcy case on date petitioner’s bankruptcy case was converted to a chapter case on date the bankruptcy court entered a discharge order in petitioner’s bankruptcy case petitioner’s and income_tax returns on date petitioner and his wife filed delinquent joint income_tax returns for and reporting dollar_figure dollar_figure and dollar_figure of tax due respectively petitioner and his wife did not make any payments with the returns and the returns did not claim any prepayment_credits petitioner and his wife claimed and respondent allowed an earned_income_credit of dollar_figure for during date respondent assessed the taxes reported on and the interest and additions to tax related to the and returns petitioner’s income_tax return petitioner and his wife timely filed a joint income_tax return for reporting tax due of dollar_figure and withholding credits of dollar_figure petitioner and his wife did not make any payment with the return on date respondent assessed the tax reported on and the interest and additions to tax related to the return petitioner’s income_tax return on date petitioner and his wife filed a delinquent joint income_tax return for reporting dollar_figure of tax due and withholding credits of dollar_figure on date respondent assessed the tax reported on and the interest and penalties related to the return petitioner’s subsequent payments beginning on date and ending on date petitioner and his wife paid dollar_figure per month toward their outstanding income_tax liabilities respondent applied dollar_figure of those payments to petitioner’s outstanding liability on date petitioner and his wife filed a request for an extension of time to file which respondent granted a payment of dollar_figure accompanied that request dollar_figure toward petitioner’s then-outstanding liability and dollar_figure toward petitioner’s liability petitioner’s sec_6330 hearing on date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing with respect to petitioner’s unpaid income_tax liabilities for and the years at issue on date petitioner sent to respondent a form request for a collection_due_process_hearing in the form petitioner stated that he does not agree with the notice_of_intent_to_levy in this case for the simple reason that the taxpayer does not owe the tax stated in the notice petitioner’s sec_6330 hearing was assigned to settlement officer greg clark settlement officer clark petitioner’s sec_6330 hearing consisted of telephone calls and correspondence between settlement officer clark and petitioner’s representative and attorney herein william d hartsock petitioner raised three issues during the sec_6330 hearing first petitioner argued that respondent erroneously applied payments petitioner made pursuant to an alleged installment_agreement to petitioner’s tax_liability because the alleged installment_agreement required that respondent apply petitioner’s payments to the years at issue second petitioner claimed that respondent should have applied alleged overpayments from year s prior to which petitioner contended resulted from a discharge of these liabilities in a separate bankruptcy case ie a case other than petitioner’s bankruptcy case to reduce petitioner’s liabilities for the years in issue third petitioner expressed his intent to submit an offer-in- compromise with regard to his outstanding tax_liabilities for the years in issue however he did not submit an offer-in-compromise as part of his sec_6330 hearing on date after reviewing the correspondence and documents that petitioner submitted respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or settlement officer clark determined respondent did not erroneously apply installment_agreement payments to petitioner’s outstanding tax_liability because among other reasons respondent was not required by an installment_agreement or otherwise to apply petitioner’s payments solely to his outstanding liabilities for the years in issue furthermore settlement officer clark was unable to find any record of a separate bankruptcy case ie a case other than petitioner’s bankruptcy case at various times during his sec_6330 hearing petitioner identified the prior year s as through through or on brief however petitioner referred only to discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary generally can collect such tax by levy upon all property and rights to property belonging to such person pursuant to sec_6331 the secretary is required to give the taxpayer notice of his intent to levy and within that notice must describe the administrative review available to the taxpayer before proceeding with the levy see also sec_6330 sec_6330 describes the administrative review process providing that a taxpayer can request an appeals hearing sec_6330 hearing with regard to a levy notice pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 when the commissioner issues a determination regarding a disputed collection action sec_6330 permits a taxpayer to seek review in this court if the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner supra pincite goza v commissioner supra pincite if the validity of the underlying tax_liability is not at issue we review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite we have previously held that this court has jurisdiction in a levy proceeding instituted pursuant to sec_6330 to determine whether a taxpayer’s unpaid tax_liabilities were discharged in bankruptcy 121_tc_111 120_tc_114 in washington we did not specifically address the appropriate standard of review to apply when determining whether a taxpayer’s tax_liabilities were discharged in bankruptcy where as in the matter before us the taxpayer has not received a notice_of_deficiency for the reasons discussed infra our review of the evidence causes us to sustain settlement officer clark’s determination to proceed with collection regardless of whether we apply an abuse_of_discretion or a de novo standard of review petitioner bears the burden_of_proof see rule a petitioner argued that respondent erred in applying payments petitioner made pursuant to an alleged installment_agreement to petitioner’s tax_liability because the alleged installment_agreement required that respondent apply petitioner’s payments to the record does not reveal whether in petitioner’s bankruptcy case respondent submitted any proofs of claims for the liabilities in issue accordingly 124_tc_69 does not apply to the matter before us the years at issue we have jurisdiction to consider whether a payment that should have been applied to reduce the outstanding liability for a year at issue was wrongly applied to a liability for another year 125_tc_14 petitioner failed to introduce any evidence regarding the alleged installment_agreement or its terms if a party fails to introduce evidence within that party’s possession we may presume that if produced the evidence would be unfavorable to that party 6_tc_1158 affd 162_f2d_513 10th cir this is true where the party which does not produce the evidence has the burden_of_proof or the other party has established a prima facie case id as noted supra petitioner bears the burden_of_proof in the matter before us accordingly we conclude that the evidence does not establish that respondent was required to apply petitioner’s dollar_figure per month payments to his liabilities for the years at issue before applying them to his liabilities for other years petitioner also argued that respondent erred by failing to apply alleged overpayments for years prior to the years in issue to reduce petitioner’s liabilities for the years in issue see 116_tc_60 petitioner however failed to make a timely claim for credit or refund with regard to the alleged overpayments see sec_6511 landry v commissioner supra therefore we conclude that respondent did not err in denying petitioner a credit for the alleged overpayments see landry v commissioner supra petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection we therefore sustain respondent’s determination to proceed with collection of petitioner’s and income_tax liabilities in reaching all of our holdings herein we have considered all the parties’ arguments and to the extent not herein discussed we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
